Title: To George Washington from Captain Henry Lee, Jr., 19 February 1778
From: Lee, Henry Jr.
To: Washington, George



Sir
Middletown Newcastle county [Del.] Feby 19th 78.

In pursuance of your Excellencys instructions I waited on Gen. Smallwood. I received from him every aid, he was able to afford. From enquiry, I found that the country between Christiana-bridge & duck creek abounded in good teams. I immediately furnished myself with a list of the several hundreds that make up the township or county of Newcastle. Into every hundred I detached partys of horse under proper officers,

with directions to call on the assessor of each hundred, whose office pointed him out as a guide & friend. From those detachments, I expect this day to have collected at this place every waggon &c. in the county which will be immediately pushed on to Dover to take in the salt provision there. My partys have orders to collect all cattle fat for slaughter, all horses suitable for draught or dragoon service. These I shall also forward whenever any considerable number may be collected. I mean to appoint persons in some centrical spot in each county to value every article that may be got. Regular books will be kept & every step will be steadily pursued by me to drain this country of all superfluous forage & provision. In the execution of this, I shall always bear in remembrance the humanity, which I know your Excellency wishes to be observed towards the inhabitants and shall most strenuously endeavor to please & oblige the people. Indeed I shall feel myself peculiarly happy if in doing the service I am sent on, no cause of umbrage may be afforded the inhabitants by me or mine. I have already notified to the people, that one object of the detachmt, is to prevent an intended expedition of the enemy, by taking away from this country, every supply necessary for armys, that can be spared. There is one measure I must entreat your Excellency will please to ordr, a proper person with a sufficient sum of money to pay off the people, before I leave the country. They universally complain of want of pay, for articles already furnished our army. Tomorrow or next day I expect to send off one hundd head of cattle from what I find already collected & those I expect to gather this day. With most perfect respect your Excellys Obet servt

Heny Lee jr


I have had a confrence with Col. Hollingsworth. There is at present no supplys of meat of any sort at Elk. Pork is expected daily. The Col. seems to have formed a just idea of the state of the army & is very active.
Fifteen waggons with pork & meat will certainly arrive at camp on or before sunday next.


H.L.
